Appeal by the defendant from a judgment of the County Court, Nassau County (Weinberg, J.), rendered March 3, 2004, convicting him of attempted criminal contempt in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A motion to withdraw a plea of guilty is addressed to the sound discretion of the trial court (see People v Granton, 236 AD2d 624 [1997]; People v McGriff, 216 AD2d 330 [1995]). In this case, the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty. H. Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.